          Case 4:17-cr-00111-JM Document 925 Filed 03/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF


v.                                  NO. 4:17-cr-00111-JM-05


JOHN WEBSTER BATTON                                                             DEFENDANT


                                  ORDER OF DETENTION

       Defendant John Webster Batton appeared in person with is attorney, Dale West, on

March 10, 2020, for a scheduled sentencing hearing. The government was represented by

Benecia Moore.

       Prior to the hearing, the defendant reported to the United States Probation Office for

drug testing. Thereafter, based upon a presumptively positive drug test for fentanyl, the Court

found that the defendant shall be detained, and he was remanded to the custody of the United

States Marshal Service.

       IT IS THERFORE ORDERED that the defendant be detained. The United States

Probation Officer will continue to test defendant until negative test results are achieved.

Upon notification, the Court will reschedule the sentencing hearing.

       IT IS SO ORDERED this 10th day of March, 2020.




                                                    JAMES M. MOODY JR.
                                                    UNITED STATES DISTRICT JUDGE
